Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This action is responsive to the communication filed on 6/2/21.  Claims 6-7, 9-11 and 15-20 have been amended. Claims 1-5 have been cancelled. Claims 6-20 are pending.
2.	Applicants' arguments filed 6/2/21 have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 6-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis below of the claims’ subject matter eligibility follows the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (October 17, 2019) (“2019 PEG”).
Regarding claim 7, the claim recites: A method of optimizing file searches after file renaming in a data storage system having a file system, comprising:
defining a first location of a file through a file handle including a dirent in a first data structure: <parent_inode:child_inode>;
moving the file from a first location to a second location in a file rename operation to create a new file handle specifying a new parent inode and child inode for the dirent and hash of the file;
removing an inode record of the file handle from the first location from movement to the second location;
creating a reference to the first location through a second data structure that reverses an order of the first data structure to: <child_inode:parent_inode> and serves as a forward link to the second location of the renamed file;
deleting all dirent, hash, and inode data of file from the first location; and
using the second data structure to reference file in the second location; and
processing a lookup request for the renamed file by using the second data structure to locate data for the renamed file in the data storage system.
Step 1 Analysis: Claim 7 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
The above-noted limitations of defining, moving, removing, creating, deleting, using and processing, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is nothing in the claim precludes these steps from practically being performed in the mind. For example, defining a location of a file using inode, moving the file to a second location with a new inode, removing the old inode, creating a reference to the old file with a reversed order, using the reference as a forward link to the new file, processing a lookup for the new file by using the reference in the context of this claim encompasses a concept performed in the human mind (including observations to renaming a file and then link the deleted file to a new file) and can be performed with pen and paper. 
If the claim limitations, under their broadest reasonable interpretations, cover performance of the limitation in the mind but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Regarding claim 8, the claim recites the file rename operations changes the parent inode from a first inode value to a second inode value.
Step 1 Analysis: Claim 8 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 8 is dependent on claim 7, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 8 recites the additional element of “the file rename operations changes the parent inode from a first inode value to a second inode value." That is, the claim recites change inode value. The above-noted limitation of claim 8, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “the file rename operations changes the parent inode from a first inode value to a second inode value” in the context of this claim encompasses a concept performed in the human mind (including observations to renaming a file and then link the deleted file to a new file) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 9, the claim recites a parent inode identifies a directory storing the file, and a child inode identifies a file identifier of the file within the directory.
Step 1 Analysis: Claim 9 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 9 is dependent on claim 7, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 9 recites the additional element of “a parent inode identifies a directory storing the file, and a child inode identifies a file identifier of the file within the directory." That is, the claim recites a parent directory storing the file, and a child inode identifies a file identifier of the file within the directory. The above-noted limitation of claim 9, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “a parent inode identifies a directory storing the file, and a child inode identifies a file identifier of the file within the directory” in the context of this claim encompasses a concept performed in the human mind (including observations to renaming a file and then link the deleted file to a new file) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 10, the claim recites dirent comprises a directory entry storing the name of a corresponding file, and the hash comprises a hash value of the name to facilitate fast name comparisons during a search operation.
Step 1 Analysis: Claim 10 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 10 is dependent on claim 7, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 10 recites the additional element of “dirent comprises a directory entry storing the name of a corresponding file, and the hash comprises a hash value of the name to facilitate fast name comparisons during a search operation." That is, the claim recites a directory entry and a hash value to facilitate fast name comparisons. The above-noted limitation of claim 10, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “dirent comprises a directory entry storing the name of a corresponding file, and the hash comprises a hash value of the name to facilitate fast name comparisons during a search operation” in the context of this claim encompasses a concept performed in the human mind (including observations to renaming a file and then link the deleted file to a new file) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 11, the claim recites a name space including the file is stored as a B-Tree in a file system.
Step 1 Analysis: Claim 11 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 11 is dependent on claim 7, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 11 recites the additional element of “a name space including the file is stored as a B-Tree in a file system." That is, the claim recites the file are stored as a B-Tree. The above-noted limitation of claim 11, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “a name space including the file is stored as a B-Tree in a file system” in the context of this claim encompasses a concept performed in the human mind (including observations to renaming a file and then link the deleted file to a new file) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 6, the claim recites the B-Tree comprises a B+Tree.
Step 1 Analysis: Claim 6 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 6 is dependent on claims 11 & 7, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 6 recites the additional element of “the B-Tree comprises a B+Tree." That is, the claim recites the B-Tree comprises a B+Tree. The above-noted limitation of claim 6, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “the B-Tree comprises a B+Tree” in the context of this claim encompasses a concept performed in the human mind (including observations to renaming a file and then link the deleted file to a new file) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 12, the claim recites the file system comprises a Data Domain deduplication storage system.
Step 1 Analysis: Claim 12 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 12 is dependent on claims 7 & 11, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 12 recites the additional element of “the file system comprises a Data Domain deduplication storage system." That is, the claim recites the file system comprises a Data Domain deduplication storage system. The above-noted limitation of claim 12, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “the file system comprises a Data Domain deduplication storage system” in the context of this claim encompasses a concept performed in the human mind (including observations to renaming a file and then link the deleted file to a new file) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
Claim 12 recites the additional element of “a Data Domain deduplication storage system” that is the claim recites a Data Domain deduplication storage system. The above-noted limitation of claim 12, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.
The additional element of “a Data Domain deduplication storage system” is generally linking the use of a judicial exception to a particular technological environment or field of use (i.e. database storage). As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
See MPEP 2106.5h. Accordingly, the judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
In particular, the claim only recites one additional element a Data Domain deduplication storage system.
The additional element of “a Data Domain deduplication storage system” is generally linking the use of a judicial exception to a particular technological environment or field of use (i.e. database storage). As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
See MPEP 2106.5h. Accordingly, the claim recites an abstract idea.

Regarding claim 13, the claim recites the file system does not reuse an inode number after a corresponding file has been deleted.
Step 1 Analysis: Claim 13 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 13 is dependent on claims 7 & 11, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 13 recites the additional element of “the file system does not reuse an inode number after a corresponding file has been deleted." That is, the claim recites not reuse an inode number. The above-noted limitation of claim 13, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “the file system does not reuse an inode number after a corresponding file has been deleted” in the context of this claim encompasses a concept performed in the human mind (including observations to renaming a file and then link the deleted file to a new file) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 14, the claim recites the file system reuses an inode number after a corresponding file has been deleted, the method further comprising generating a unique integer associated with a reused inode number to reference the new file.
Step 1 Analysis: Claim 14 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 14 is dependent on claims 7 & 11, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 14 recites the additional element of “the file system reuses an inode number after a corresponding file has been deleted, the method further comprising generating a unique integer associated with a reused inode number to reference the new file." That is, the claim recites generating a unique integer associated a reused inode number. The above-noted limitation of claim 14, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “the file system reuses an inode number after a corresponding file has been deleted, the method further comprising generating a unique integer associated with a reused inode number to reference the new file” in the context of this claim encompasses a concept performed in the human mind (including observations to renaming a file and then link the deleted file to a new file) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claims 15-20 are rejected under 35 U.S.C. 101 with the same rational of claims 7-12.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 7-11 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al (US 20190205417 A1, hereinafter “Lai”) in view of Harmer 226 et al (U.S. 7752226 B1 hereinafter, “Harmer 226”).
10.	With respect to claim 7,
Lai discloses a method of optimizing file searches after file renaming in a data storage system having a file system, comprising:
defining a first location of a file through a file handle including a dirent and hash of the file (Lai [0039] – [0044] e.g. [0039] In some embodiments, the unique ID, which identifies a content item in content directory 144, can be derived from a deterministic hash function.  This method of deriving a unique ID for a content item can ensure that content item duplicates are recognized as such since the deterministic hash function will output the same identifier for every copy of the same content item, but will output a different identifier for a different content item.  Using this methodology, content storage service 116 can output a unique ID for each content item. [0040] Content storage service 116 can define or record a content path for a content item wherein the "root" node of a directory structure can be a namespace for each account.  Within the namespace can be a directory structure defined by a user of an account and/or content storage service 116.  Metadata database 146 can store the content path for each content item as part of a content entry [as defining a first location of a file through a file handle including a dirent (e.g. content entry in content directory) and hash of the file (e.g. unique file identifier: hashing the content item to generate a unique identifier)]) in a first data structure: <parent_inode:child_inode> (Lai [0104] – [0105] e.g. [0104] Each tree data structure (e.g., remote tree 310, sync tree 330, or local tree 350) may include one or more nodes.  Each node may have one or more child nodes and the parent-child relationship is represented by an edge.  For example, remote tree 310 includes nodes 312 and 314.  Node 312 is a parent of node 314 and node 314 is a child of node 312.  This parent-child relationship is represented by edge 316.  A root node, such as root node 312, does not have a parent node.  A leaf node, such as node 314, does not have a child node. [0105] Each node in a tree data structure may represent a content item (e.g., a file, document, folder, etc.).  For example, root node 312 may represent the root folder associated with the content management system and node 314 may represent a file (e.g., a text file named "Foo.txt") located in that root folder.  Each node in a tree data structure may contain data such as, for example, a directory file identifier ("DirFileID") specifying the file identifier of a parent node of the content item, a file name for the content item, a file identifier for the content item, and metadata for the content item.  In some embodiments each node in a tree data structure may be keyed or referenced by its file identifier and have a unique path from the root to the node);
moving the file from a first location to a second location in a file rename operation to create a new file handle specifying a new parent inode and child inode for the dirent and hash of the file;
removing an inode record of the file handle from the first location from movement to the second location;
creating a reference to the first location through a second data structure ;
deleting all dirent, hash, and inode data of file from the first location (Lai [0039] – [0044], [0055], [0075], [0105], [0117] – [0119], [0145] – [0150], [0158] – [0159], [0176] [0217] – [0230] e.g. [0217] For example, in some cases when content items such as files or folders are moved from an old location to a new location by the user or an application, the operation may appear to the file system or client application as a delete of the content items from the old location and an add of new content items at the new location. Similarly, a rename of a content item from an old filename to a new file name may appear as a delete of the content item with the old filename and an add of a new content item with the new file name.  Furthermore, if the content item is a folder that is the parent of many other content items, with a potentially deep and complex tree structure, a move or rename of the content item may also appear as a delete of all descendent content items from their old location or path to a new location or path. [0219] Various embodiments of the subject technology are directed to providing technical solutions to these and other technical problems by providing a more efficient and faster method of determining whether a delete operation is part of a move or rename operation or simply a delete operation. [0220] FIG. 15 shows an example method for updating a local tree in response to a move or rename operation, in accordance with various embodiments of the subject technology. [0223] In some embodiments, the operating system provided identifier may be an inode identifier and is different from the file identifier provided by the content management system and/or client synchronization service.  In many cases, the operating system may provide the inode identifier in order to, among other things, allow for quick querying of the location of a content item based on the inode identifier.  For example, some operating systems may provide an interface where the system may query for a current path or location of a content item using the inode identifier as a key.  At operation 1515, the system may determine the location of the content item by querying the operating system for the location of the content item.  In response to the query, the operating system may return with the current location or path in the local file system of the content item referenced by the inode identifier. [0226] Similarly, if the current location is the same location as the old location, which is managed by the system, the action that caused the delete event is also a rename of the content item from its previous location to its current location.  In some file systems, rename operations and move operations are related in that a rename operation is treated as a move operation from one location with one name to the same location with a new name.  Accordingly, the system should await the detection of a corresponding add event (with the new name) and treat the delete event and the add event together as a move or rename action and update the local tree atomically, mirroring the actual action that caused the delete event [as
moving the file from a first location to a second location in a file rename operation to create a new file handle specifying a new parent inode and child inode for the dirent and hash of the file (e.g. instead of replacing an old list element with a new one, the old element is atomically moved to a new list location so that the references to this element need not be changed …It is thus guaranteed that any lookup that fails to find the old element will subsequently find the new one after the element is inserted into its new location (e.g., a new directory list or a new hash chain);
removing (e.g. delete) an inode record (e.g. delete node or file) of the file handle from the first location (e.g. inode identifier and old folder/location) from movement to the second location (e.g. move from old location to new location);
creating a reference (e.g. new path) to the first location through a second data structure;
deleting (e.g. delete) all dirent (e.g. delete content entry in content directory), hash (e.g. delete node – unique file identifier: hashing the content item to generate a unique identifier), and inode data of file (e.g. delete node or file) from the first location (e.g. inode identifier and old folder/location)]).
Although Lai substantially teaches the claimed invention, Lai does not explicitly indicate
creating a reference to the first location through a second data structure that reverses an order of the first data structure to: <child_inode:parent_inode> and serves as a forward link to the second location of the renamed file;
using the second data structure to reference file in the second location; and
processing a lookup request for the renamed file by using the second data structure to locate data for the renamed file in the data storage system.
Harmer 226 teaches the limitations by stating 
defining a first location of a file through a file handle including a dirent and hash of the file;
moving the file from a first location to a second location in a file rename operation to create a new file handle specifying a new parent inode and child inode for the dirent and hash of the file;
removing an inode record of the file handle from the first location from movement to the second location;
creating a reference to the first location through a second data structure that reverses an order of the first data structure to: <child_inode:parent_inode> and serves as a forward link to the second location of the renamed file;
deleting all dirent, hash, and inode data of file from the first location; and
using the second data structure to reference file in the second location; and
processing a lookup request for the renamed file by using the second data structure to locate data for the renamed file in the data storage system (Harmer 226 col. 3 line 4 – col. 4 line 18, col. 6 line 40 – col. 7 line 64 and Figs. 2-5 e.g. (13) File system 20 includes an inode table 100 that includes several inodes.  Inode table 100 stores metadata associated with each file in an inode.  The metadata in each inode allows file system 20 to locate the file data associated with that inode within storage device 40.  Exemplary types of files that may be managed by file system 20 include regular files (e.g., text or binary data files), directory files (files which include other files and/or directories) … Inode table 100 in memory 14 is an example of a means for storing inodes.  Note that as used herein, the term "inode" describes any structure that stores file metadata identifying the location of the file's data within a storage device.  For example, a location may be identified by the object name of one or more storage objects in an OBSD or a unique hash of the contents of a block of storage in a hash-addressable storage device.(14) FIG. 2A illustrates an inode 200 that may be included in inode table 100, according to one embodiment.  As illustrated, an inode 200 may include the information 201 indicating the physical location of its associated file data.  This information may include one or more pointers to the blocks within storage device 40 that store the data making up the file represented by the inode 200.  Additionally, an inode 200 may include other metadata 203, which may indicate permissions, file type, owner and/or group information, file size, and/or file modification date and time for the associated file. (15) Each inode 200 within inode table 100 is identified by a unique inode identifier.  Inodes are commonly identified by an inode number or position within the inode table.  Generally, given an inode identifier, the file system 20 may directly access the identified inode in inode table 100. (16) One mechanism for associating inode identifiers with filenames is provided by directory files.  Directory files typically store the filename and inode identifier of each file (including other directory files) included in that directory. (17) In order to perform a reverse pathname lookup operation to identify a pathname to a file based on that file's inode identifier, file system 20 may store additional information in a file's inode.  As shown in FIG. 2A, an inode 200 may also include the inode identifier 205 of the associated file's parent directory.  Since each directory includes the filename and inode identifier of each file included within that directory, having the inode identifier of the file's parent directory allows a reverse pathname lookup routine included in the file system 20 to quickly identify which directory to search for the file's filename without having to access each directory managed by the file system.  After retrieving the inode identifier of the file's parent directory (or directories, in some cases) from the file's inode, the reverse pathname lookup may be performed by searching the identified directory for the file's inode identifier in order to retrieve the file's filename. (27) Additionally, note that certain operations may occur during the performance of a reverse pathname lookup operation that affect the correctness of the pathnames generated by the reverse pathname lookup.  For example, a reverse pathname lookup may be performed for a file whose pathname is initially /a/b/c/d/e/fu.  While the reverse pathname lookup is being performed, a user may perform the following rename operations: (28)    rename /a/b/c/d/e/fu /a/b/c/d/ha/fu (29) rename /a/b/ a/jj  (30)    Depending on the times at which each rename operation completes relative to the progress of the reverse pathname lookup operation, the reverse pathname lookup may generate an incorrect pathname such as /a/jj/c/d/e/fu, which never actually existed.  In order to avoid such inconsistencies, the file system 20 may be configured to verify pathname(s) generated by the reverse pathname lookup operation prior to outputting those pathname(s) to a user or other process or application.  If a pathname generated by the reverse pathname lookup operation is incorrect, the reverse pathname lookup operation may be repeated until the pathname(s) are verified as being correct. (31) In some embodiments, finding a filename may not involve accessing the file's parent directory.  Instead, the filename may be determined by searching a cache (e.g., a DNLC (Directory Name Lookup Cache)) based on the file's inode identifier and the parent directory inode identifier included in that file's inode.  If the filename is not found in the cache, the filename may be located by searching the file's parent directory, as described above. (32)    Since the parent directory inode identifiers 205 stored in a file's inode 200 may need to be updated in response to operations that rename, link, unlink, or otherwise to operate on that file, file system 20 may include one or more routines that keep the parent directory inode identifiers 205 up to date.  FIG. 5 illustrates one embodiment of a method of maintaining correct parent directory inode identifiers within a file's inode.  In this embodiment, various link, unlink, and/or rename operations may affect the parent directory inode identifiers within a targeted file's inode.  When such an operation is performed, a lock may be obtained on the targeted file's inode in order to prevent other processes from accessing (e.g., renaming, linking, or unlinking) the file's inode while that operation is being performed, as indicated at 501.  If the operation potentially modifies the parent directory inode identifiers (e.g., stored in an extended area of the file's inode), the operation may set a flag associated with the inode, as shown at 503.  After completion of the rename, link, and/or unlink function that obtained the lock at 501, the file system may call a routine that performs any operations necessary to maintain correctness of the parent directory inode identifiers if the flag is set, as indicated at 505-507.  Additionally, the file system may not release the lock (at 511) until that routine has completed, as determined at 509.  However, if the original operation did not affect the parent directory inode identifiers, the lock on the file's inode may be released, as indicated at 505 and 511, as soon as the original operation completes. (33)    Routines that may be called at 507 may include routines that add parent directory inode identifiers (e.g., in response to link operations), routines that remove parent directory inode identifiers (e.g., in response to unlink operations), and routines that both add and remove parent directory inode identifiers (e.g., in response to rename operations).  In embodiments in which one parent directory inode identifier is stored in a field in the file's inode and other parent directory inode identifiers are stored in an extended area of the inode, some of these routines may be configured to move an inode identifier from the extended area into the field within the file's inode if the parent directory inode identifier currently stored in that field is removed.  Such routines may use the current link count in the file's inode to determine whether any actions need to be performed.  For example, if a file's inode indicates that the current link count is 1 and an unlink operation is performed, no manipulation of any parent directory inode identifier information may be needed because the file is being removed. (34)    A file system may include one or more routines that perform reverse pathname lookup operations using the parent directory inode identifiers included in inodes, as described above.  These routines may be called by various other file system components that know the inode identifier of a file and need to know one or more pathnames for that file.  By calling such reverse pathname lookup routines, other file system components may handle files by reference to the files' inode identifiers without needing to also maintain information about the pathnames for those files.  Components that may use reverse pathname lookup routines include those used in replication, journaling, and file searching.  Routines that perform reverse pathname lookup operations similar to those described above are examples of means for generating a pathname for a file from a parent directory inode identifier included in that file's inode [as
defining a first location (e.g. location) of a file through a file handle (e.g. inode) including a dirent (e.g. directory files (files which include other files and/or directories) … Directory files typically store the filename and inode identifier of each file (including other directory files) included in that directory) and hash of the file (e.g. unique inode identifier: a unique hash of the contents of a block of storage in a hash-addressable storage device);
moving the file from a first location to a second location in a file rename operation to create a new file handle specifying a new parent inode and child inode for the dirent and hash of the file (e.g. a user may perform the following rename operations: rename /a/b/c/d/e/fu /a/b/c/d/ha/fu);
removing an inode record of the file handle from the first location from movement to the second location (e.g. a user may perform the following rename operations: rename /a/b/c/d/e/fu /a/b/c/d/ha/fu);
creating a reference to the first location through a second data structure that reverses an order of the first data structure to: <child_inode:parent_inode> and serves as a forward link to the second location of the renamed file (e.g. In order to perform a reverse pathname lookup operation to identify a pathname to a file based on that file's inode identifier, file system 20 may store additional information in a file's inode.  As shown in FIG. 2A [as <child_inode:parent_inode> ], an inode 200 may also include the inode identifier 205 of the associated file's parent directory);
deleting (e.g. remove) all dirent, hash, and inode data of file from the first location; and
using the second data structure to reference file in the second location; and
processing a lookup (e.g. lookup) request for the renamed file by using the second data structure to locate data (e.g. pathname; location) for the renamed file in the data storage system]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Lai and Harmer 226, to overcome the drawback of scanning each directory may take an undesirable amount of time (Harmer 226 col. 1 lines 30-40). 
11.	With respect to claim 8,
	Lai further discloses wherein the file rename operations changes the parent inode from a first inode value to a second inode value (Lai [0039] – [0044], [0055], [0075], [0105], [0117] – [0119], [0145] – [0150], [0158] – [0159], [0176] [0217] – [0230] e.g. from old location/folder to new location/folder).
12.	With respect to claim 9,
	Harmer 226 further discloses wherein a parent inode identifies a directory storing the file, and a child inode identifies a file identifier of the file within the directory (Harmer 226 col. 3 line 4 – col. 4 line 18, col. 6 line 40 – col. 7 line 64 and Figs. 2-5 e.g. directory files (files which include other files and/or directories); an inode 200 may also include the inode identifier 205 of the associated file's parent directory).
13.	With respect to claim 10,
	Lai further discloses wherein the dirent comprises a directory entry storing the name of a corresponding file, and the hash comprises a hash value of the name to facilitate fast name comparisons during a search operation (Lai [0039] – [0044], [0055], [0075], [0105], [0117] – [0119], [0145] – [0150], [0158] – [0159], [0217] – [0230] e.g. filename; hash value; In many cases, the operating system may provide the inode identifier in order to, among other things, allow for quick querying of the location of a content item based on the inode identifier).
14.	With respect to claim 11,
	Lai further discloses wherein a name space including the file are is stored as a B-Tree in a file system (Lai [0039] – [0044], [0055], [0075], [0105], [0117] – [0119], [0145] – [0150], [0158] – [0159], [0176] [0217] – [0230] e.g. B-tree).
15.	Claims 15-19 are same as claims 7-11 and are rejected for the same reasons as applied hereinabove.

16.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of Harmer 226, and further in view Jobi et al (U.S. 20180189121 A1 hereinafter, “Jobi”).
17.	With respect to claim 13,
Although Lai and Harmer 226 combination substantially teaches the claimed invention, they do not explicitly indicate wherein the file system does not reuse an inode number after a corresponding file has been deleted.
Jobi teaches the limitations by stating wherein the file system does not reuse an inode number after a corresponding file has been deleted (Jobi [0115] e.g. [0115] In some implementations, each file created in any layer has an inode to track information specific to that file such as stat info, dirty data not flushed to disk, etc. Each inode has a unique identifier in the file system called "inode number." Files deleted in a layer do not have to maintain any whiteouts, as their references from the directories are removed in that layer.  Inode numbers are not reused even after a file is deleted).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Lai, Harmer 226 and Jobi, to provide a solution to the foregoing problem using existing aspects of the conventional read-copy update technique but with modifications thereto to facilitate inter-list movement of list elements with the required atomicity (Harmer 226 [0013]). 

18.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of Harmer 226, and further in view Narang et al (U.S. 20030069902 A1 hereinafter, “Narang”).
19.	With respect to claim 14,
Although Lai and Harmer 226 combination substantially teaches the claimed invention, they do not explicitly indicate wherein the file system reuses an inode number after a corresponding file has been deleted, the method further comprising generating a unique integer associated with a reused inode number to reference the new file.
Narang teaches the limitations by stating wherein the file system reuses an inode number after a corresponding file has been deleted, the method further comprising generating a unique integer associated with a reused inode number to reference the new file (Narang [0108] e.g. [0108] The unique file id maintained by a distributed filesystem usually includes some kind of per inode generation number of its own to account for reuse of inode numbers after files are deleted.  This inode generation number is typically incremented every time an inode number is reassigned to a newly created file.  This ensures the temporal uniqueness of a file identifier).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Lai, Harmer 226 and Narang, to provide a solution to the foregoing problem using existing aspects of the conventional read-copy update technique but with modifications thereto to facilitate inter-list movement of list elements with the required atomicity (Harmer 226 [0013]). 

20.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of Harmer 226, and further in view Kanfi (U.S. 20130339406 A1 hereinafter, “Kanfi”).
21.	With respect to claim 6,
Although Lai and Harmer 226 combination substantially teaches the claimed invention, they do not explicitly indicate wherein the B-Tree comprises a B+Tree.
Kanfi teaches the limitations by stating wherein the B-Tree comprises a B+Tree (Kanfi [0012], [0049], [0091] e.g. B+tree).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Lai, Harmer 226 and Kanfi, to provide a solution to the foregoing problem using existing aspects of the conventional read-copy update technique but with modifications thereto to facilitate inter-list movement of list elements with the required atomicity (Harmer 226 [0013]). 

22.	Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of Harmer 226, and further in view Hsu (U.S. 20100049735 A1 hereinafter, “Hsu”).
23.	With respect to claim 12,
Although Lai and Harmer 226 combination substantially teaches the claimed invention, they do not explicitly indicate wherein the file system comprises a Data Domain deduplication storage system.
Hsu teaches the limitations by stating wherein the file system comprises a Data Domain deduplication storage system (Hsu [0022], [0059] e.g. Data Domain Deduplication file system).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Lai, Harmer 226 and Hsu, to provide a solution to the foregoing problem using existing aspects of the conventional read-copy update technique but with modifications thereto to facilitate inter-list movement of list elements with the required atomicity (Harmer 226 [0013]). 
24.	Claim 20 is same as claim 12 and is rejected for the same reasons as applied hereinabove.

Response to Arguments
25.	On pages 10-11, Applicant alleges amended claim 7 performing certain steps that culminate in "processing a lookup request for the renamed file by using the second data structure to locate data for the renamed file" thus directed to an improvement in a data storage computer itself.
Examiner disagrees because:
	In light of the instant application specification [0043], the newly added limitation “processing a lookup request for the renamed file by using the second data structure to locate data for the renamed file in the data storage system” is in the abstract idea of using a data structure to determine the new file location, but a judicial exception alone cannot provided an improvement (see MPEP 2106.05(a)).
	Accordingly, the amended claim 7 recites an abstract idea.
26.	Applicant’s remarks and arguments presented on pages 12-14 have been fully considered but they are moot in view of the new grounds of rejection presented in this office action.

Conclusion
27.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax and phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100. 

SyLing Yen
Examiner
Art Unit 2166



/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
June 9, 2021